Mr. Justice Gordon
delivered the opinion of the court, November 20th 1882.
“All laws and parts of laws now in force, relative to the sale of vinous, spirituous, malt or brewed liquors, or any admixtures thereof, in the county of Allegheny, or any part thereof, be and the same are hereby repealed.” (Act 3d April 1872, sec. 1. Br. Purd. 951.)
The language above recited is so general and all embracing in its character that a misconception of the legislative intent-is impossible. It repeals not only all laws but-all parts of laws then in force, relative to the sale of intoxicating liquors, in the county of Allegheny. It thus, so far as this county .was concerned, swept away the Act of 1855 and every part of it. It is very true that the later act does hot supply the second section of the former, but this omission may be accounted for under the supposition that the legislature regarded the making of the offence of selling liquors on Sunday a misdemeanor punishable by fine and imprisonment, as all sufficient for its suppression. At all events, this shows that in framing the Act of 1872, that part of the Act of 1855 was not overlooked. It is, however, not necessary to attempt to account for either the omissions or commissions of the Act of 1872, since at the very head of it stands the repealing clause which we have cited, and that leaves no law general or special, respecting the sale of intoxicating liquors, of force in the county of Allegheny, saving and excepting only those special laws for which the Act itself provides. It follows, that there is no prohibition of, nor penalty against, the *356sale of such liquors, whether on Sunday of any other day, except that found in the Act of 1872.
Judgment affirmed.